Order entered November 30, 2020




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-19-01367-CR

                    DONALD NOLAN LEHMAN, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the Criminal District Court No. 7
                            Dallas County, Texas
                    Trial Court Cause No. F18-76726-Y

                                      ORDER

      Before the Court is appellant’s November 24, 2020 final motion for an

extension of time to file his brief which he tendered along with the motion. In the

brief, appellant identifies the victim by initials; however, he identifies other

children by name. This Court does not allow a party to file a brief that discloses the

names of victims, the names of witnesses who were children at the time of the

offenses, or the names of any other children discussed or identified at trial. See

TEX. R. APP. P. 9.10(b) (“Unless a court orders otherwise, an electronic or paper
filing with the court, including the contents of any appendices, must not contain

sensitive data.”), id. 9.10(a)(3) (“Sensitive Data Defined. Sensitive data consists of

. . . a birth date, a home address, and the name of any person who was a minor at

the time the offense was committed.”). Accordingly, we STRIKE appellant’s

brief.

         We ORDER appellant to file, within TEN DAYS of the date of this order,

an amended brief that identifies any individuals who were children at the time of

this or any other offense either generically (for example, “victim”) or by initials

only, including when quoting relevant portions of the record, giving a statement of

the case, or attaching an appendix. We will defer ruling on the extension motion

until the amended brief is received.

         We DIRECT the Clerk to send copies of this order to the Honorable Chika

Anyiam, Presiding Judge, Criminal District Court No. 7; Jeff P. Buchwald; and the

Dallas County District Attorney’s Office.



                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE